UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7541



MICHAEL J. FEROLA,

                                              Plaintiff - Appellant,

          versus


DIRECTOR,   SOUTH   CAROLINA   DEPARTMENT OF
CORRECTIONS; MR. CLARK, Kitchen Supervisor;
WARDEN RUSHTON; MARTY BURRIS; BOB ANDERSON,
Lt.; LEROY CARTLEDGE, Associate Warden; L.
HOLMES, Grievance Coordinator,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:03-cv-02918)


Submitted:   December 22, 2006            Decided:   January 12, 2007


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Ferola, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, P.A., Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael J. Ferola appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   However,

he directs this court’s attention to no specific errors in the

district court’s reasoning.    Accordingly, pursuant to 4th Cir.

Local Rule 34(b), we affirm the district court’s order.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -